Title: From George Washington to Major General Stirling, 23 June 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord
Head Quarters Middle Brook 23 June 1777

Yours reached me so late last Night that it was impossible to send off the provision before this Morning, and I hope th[at] Genl Maxwell will not be obliged to return for want of it. Had the day been good, the whole Army would have moved down towards Metutchin disencumbered of Tents or Baggage, and would then have acted as Circumstances would have permitted, the Moment the weather is such that the Men can be turned out, the above Movement will be put into execution. I beg you will not only endeavour to get intelligence out of Amboy but what is more material try to get one or more persons upon Staten Island to give information of any Number of the Enemy that come over, for if we could find out with any degree of certainty when a considerable part are thrown over, we probably might, by making a forcible push against the Remainder, oblige them to go off in confusion if not with the loss of part of their Stores. You will likewise please to keep light parties constantly towards them to prevent their making discoveries; as well as to harrass, and alarm them. I am my Lord Yr most obt Servt

Go: Washington



P.S. Genl Sullivan is at Brunswic and I desire you will give him any information that may effect him and act in concert with him till we all get together. Genl Stephen just informs me that he understands the Enemy have laid a Bridge of Boats from Amboy to Staten Island. I am informed that they have made a practice of carrying Baggage thro’ the sound and by the Kilns to New York, if they continue this practice they may be annoyed from Elizabeth Town point.

